Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s response filed 1-14-22 is acknowledged.

Claims 1-13, 15-20, 23, 25, 26, 31-33, 42 and 43 are pending.

Claims 1-7, 9, 11-13, 15-18 and 26 are under examination wherein the species of bispecific antibody polypeptide having first and second binding domains under consideration comprises the CD3 binding domain comprising SEQ ID NOs: 110 and 168 as the Vh and Vl domains, and having a second binding domain that binds EGFR or "EGFRvIII."

Claims 8, 10, 19, 20, 23, 25, 31-33, 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or species of invention, there being no allowable generic or linking claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 11-13, 15-18 and 26 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kufer et al. (WO2005077982A1) in view of Yoshino et al. (Exp Anim. 2000 Apr;49(2):97-110), Waksal et al. (WO 1999/60023-A1) and Hexham et al. (Molecular Immunology 38 (2001) 397–408) as evidenced by Mele et al. (WO 95/16037), Kumagi et al., (US20060210564), Modjtahedi et al., Int J Cancer. 2003 Jun 10;105(2):273-80, Luwor et al., (Oncogene. 2004 Aug 12;23(36):6095-104), Schmidt et al. (Proc Natl Acad Sci U S A. 2003 May 27;100(11):6505-10), Mamot et al., Cancer Research 63, 3154-3161, June 15, 2003, Wolf et al. (Drug Discov Today. 2005 Sep 15;10(18):1237-44), Perez-Soler et al. (The Oncologist 2005;10:345–356), Segaert et al. (Annals of Oncology 16: 1425–1433, 2005), The U.S. .

Applicant argues “The Patent Office has failed to establish prima facie obviousness because the ….bispecific single chain antibody recited in claim 1 is not taught or suggested by Kufer or any of the secondary references cited by the Office.  None of the documents cited by the Office disclose or suggest a bispecific single chain antibody comprising a binding domain binding to CD3 comprising the recited combinations of CDRs.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As described in the non-final office action, at pages 9-10, 

“…it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated and had a reasonable expectation of successfully producing a bispecific single chain antibody comprising a first binding domain based on an SP34 scFv connected via a linker to a second binding domain based on a cetuximab scFv.  Moreover, it further would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to prepare humanized versions of one or both of the SP34 and/or cetuximab based scFvs of the bispecific antibody according to techniques well known in the art as described by Kufer.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.”

Since the light chain CDRs of SEQ ID NOs: 118, 117 and 116 and the heavy chain CDRs of SEQ ID NOs: 115, 114 and 112 or 113 are the same as the CDRs of the SP34 antibody, the rejection of record is maintained for the reasons of record.

Applicant further argues “…the Office acknowledged that claims 6, 7, and 9 (directed to an antibody comprising specific VH or VL domains which depend from the antibodies of claim 1, as amended) would be allowable if amended to include only the species of VH and VL domains currently under examination. Because the VH or VL domains recited in claims 6-10 comprise the novel and non-obvious CDR sequences recited in the bispecific antibody of claim 1, the subject matter of claim 1, as amended, is likewise novel and non-obvious. 

Because the cited art does not teach or suggest a bispecific antibody with the claim limitations recited in claim 1, a prima facie case of obviousness has not been established.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As stated in the non-final office action, at page 20, “claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to (i) an independent form including all of the limitations of the base claim and any intervening claims, and (ii) to include only the species of Vh and Vl domains currently under examination, i.e., the Vh and Vl domains of SEQ ID NOs: 110 and 168.”

Thus, claim 1 as amended (and dependent claims thereof) still recited an obvious genus whereas claims 6, 7 and 9 recite certain non-obvious species, i.e., bispecific single chain antibody of 

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 16 and 17 stand rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant is in possession of the genus of bispecific single chain antibodies which comprise a first binding domain binding as recited in claim 1 and further comprising a second binding domain binding to the cell surface tumor antigen EGFR, wherein the bispecific single chain antibodies are selected from the group consisting of (a) an amino acid sequence as depicted in any one of SEQ ID Nos: 172, 174, 176, 178, 180, 182, 184 or 186; (b) an amino acid sequence encoded by a nucleic acid sequence as shown in SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185 and (c) an amino acid sequence encoded by a nucleic acid sequence which is degenerate as a result of the genetic code to a nucleotide sequence of (b).

However, applicant is not in possession of the breadth of antibodies encompassed by claims 16 and 17 which includes bispecific single chain antibody comprising a second binding domain binding to the cell surface tumor antigen EGFR or EGFRvIII, wherein the amino acid sequence of said bispecific antibody is encoded by an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185; amino acid sequences at least 85% identical, more preferred at least 90% identical, most preferred at least 95% identical to the amino acid sequences of SEQ ID Nos: 172, 174, 176, 178, 180, 182, 184 or 186; and deimmunized antibodies wherein the deimmunization occurs in the CDR regions.

In the instant case, claim 17 is directed to a vast genus of bispecific single chain antibodies comprising a second binding domain binding to the cell surface tumor antigen EGFR or EGFRvIII comprising an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185; as well as bispecific single chain antibodies comprising an amino acid sequences at least 85% identical, more preferred at least 90% identical, most preferred at least 95% identical to the amino acid sequences of SEQ ID Nos: 172, 174, 176, 178, 180, 182, 184 or 186.  Similarly, claim 16 is directed to a vast genus of bispecific single chain antibodies comprising a second binding domain binding to the cell surface tumor antigen EpCAM comprising an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 37, 39, 125, 41 or 43; as well as bispecific single chain antibodies comprising an amino acid sequences at least 85% identical, more preferred at least 90% identical, most preferred at least 95% identical to the amino acid sequences of SEQ ID Nos: 38, 40, 124, 42 or 44.

The issue is that the teachings of the instant specification are insufficient to put the skilled artisan in possession of the vast genus of antibodies encompassed by the instant claims which include species of bispecific antibodies having changes in their CDR residues due to the variability accommodated by nucleic acid molecules that stringently hybridize or changes encompassed by the breadth of antibodies with at least 85% identity to the specifically recited SEQ ID NOs:.

For the reasons set forth in the non-final office action, the disclosed bispecific CD3/EGFR  or CD3/EpCAM binding antibodies are insufficient to represent the diversity of the claimed antibodies because each of the residues in disclosed anti-EGFR and anti-EpCAM Vh and VL CDRs are expected to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.   

Applicant argues:

“As set out above in Section III, claim 1 is amended to recite the structure of the CDR regions and the function of the first binding domain of the claimed bispecific single chain antibody. Dependent claims 2, 16, and 17 provide further limitation regarding these two claimed species of antibodies, wherein each species is defined by its polypeptide sequence or by the nucleic acid sequence which by which it is encoded. Thus, the claimed antibody is no longer described only by the description of the sequence to which it binds.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

The bispecific antibodies encompassed by the instant claims continue to read on a vast genus of antibodies comprising a second binding domain binding to the cell surface tumor antigen EGFR or EGFRvIII comprising an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185; as well as bispecific single chain antibodies comprising an amino acid sequences at least 85% identical, more preferred at least 90% identical, most preferred at least 95% identical to the amino acid sequences of SEQ ID Nos: 172, 174, 176, 178, 180, 182, 184 or 186, and on a vast genus of antibodies comprising a second binding domain binding to the cell surface tumor antigen EpCAM comprising an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 37, 39, 125, 41 or 43; as well as bispecific single chain antibodies comprising an amino acid sequences at least 85% identical, more preferred at least 90% identical, most preferred at least 95% identical to the amino acid sequences of SEQ ID Nos: 38, 40, 124, 42 or 44.

However, as stated above, for the reasons set forth in the non-final office action, the disclosed bispecific CD3/EGFR  or CD3/EpCAM binding antibodies are insufficient to represent the diversity of the claimed antibodies because each of the residues in disclosed anti-EGFR and anti-EpCAM Vh and VL CDRs are expected to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh 

Applicant further argues, “[t]he facts support sufficient possession of the claimed genus because there is actual reduction to practice of the claimed species of antibody molecules. The specification provides a description of not just one, but at least 20, species of the claimed genus of antibody molecules by actual reductions to practice and by disclosure of relevant, identifying characteristics of the CDRs, such as structural properties as well as functional characteristics coupled with a correlation between function and structure, all of which have the features recited in claim 1. Consistent with the extensive structural disclosures in the application-as-filed, one of skill in the art was thoroughly aware of the structure of antibodies, and antigen binding regions thereof. With the extensive knowledge of antibodies, including their structures and activities, one of skill in the art would recognize the correlation between structural features of antibodies (e.g., paired VH and VL regions, with each region containing three CDRs) and their function, i.e., a first binding domain binding to an epitope of human and non-chimpanzee primate CD3, and a second binding domain binding to a cell surface antigen. The specification therefore provides sufficient description of at least a substantial number of the members of the claimed genus of bispecific antibody molecules by actual reductions to practice and by disclosure of relevant, structural and functional identifying characteristics coupled with a disclosed correlation between structure and function.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

Alignments of SEQ ID NOs: 38, 40, 42, 44 and 124, and SEQ ID NOs: 172, 174, 176, 178, 180, 182, 184 and 186 are attached for reference.  While SEQ ID NOs: 38, 40, 42, 44 and 124, which encode bispecific CD3/EpCAM binding antibodies have various CD3 binding domains, each of these antibodies have the same “5-10” EpCAM binding domain.  Likewise, while SEQ ID NOs: 172, 174, 176, 178, 180, 182, 184 and 186 represent more arrangements of the EGFR binding domains, each of these sequences comprise the “EVQLVES…” and “QTVVTQE…” variable domains that bind EGFR.

However, again as stated above, for the reasons set forth in the non-final office action, the disclosed bispecific CD3/EGFR  or CD3/EpCAM binding antibodies are insufficient to represent the diversity of the claimed antibodies because each of the residues in disclosed anti-EGFR and anti-EpCAM Vh and VL CDRs are expected to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

Thus, the skilled artisan cannot predictably extrapolate from the disclosure of the instant specification to the breadth of antibodies encompassed by such claims.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

Moreover, according to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement,  Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, MPEP 2163 II.A.3a.ii.

Applicant is directed to the Revised Guidelines for the Examination of Patent Applications Under the 35 U.S.C.112, ¶  1 ”Written Description” Requirement, Federal Register, Vol. 66, No.4, pages 1099-1111, Friday January 5, 2001).

Claims 1-4, 12, 13, 15, 17, 18 and 26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,236,308 (cited on an IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

Applicant requests that the rejection set forth above be held in abeyance until allowable subject matter has been indicated.

Applicant’s request is acknowledged but cannot be granted. Obviousness type double patenting rejections, whether provisional or not, cannot be held in abeyance. A double patenting rejection can be overcome, e.g., by a convincing rebuttal of the merits of the rejection, by amending the claims such that they are no longer anticipated and/or rendered obvious by the reference claims or by filing a proper terminal disclaimer.  Thus, the claims stand rejected for the reasons of record.

No claims are allowed.  That said, claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to (i) an independent form including all of the limitations of the base claim and any intervening claims, and (ii) to include only the species of Vh and Vl domains currently under examination, i.e., the Vh and Vl domains of SEQ ID NOs: 110 and 168.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644